[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL MEMORANDUM OF DECISION
This court rendered a written decision on this matter which was filed September 16, 1991.
The defendant filed a motion to open the judgment on October 2, 1991. The motion was argued on October 15, 1991 at which time the defendant restricted its motion to a request for clarification as to what was intended by this court as to a subsequent hearing.
Both parties were represented by counsel and presented their views on the possible procedure to be followed. CT Page 9007
Giving full consideration to the respective arguments this court clarifies its decision by directing the Commission to give notice of the reopening of the public hearing in this matter so that the applicant will be able if desired to meet the non-record evidence considered by the Commission. This, of course, may be done in any one of a number of ways including new witnesses, cross examination, reports of experts, etc. Because it will be a continuation of the public hearing the Commission will also hear any other evidence normally appropriate to be presented at such a hearing. No arbitrary limit as to time or subject will be set by the court.
In all other respects the said decision is ratified, confirmed and readopted.
Leuba, J.